Citation Nr: 0629470	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1979 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the Waco, 
Texas regional office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Private medical records and the veteran's report of current 
back symptoms provide competent evidence of a current low 
back disability.  Service medical records demonstrate lower 
back injuries sustained in service.  In his notice of 
disagreement the veteran reported a continuity of low back 
pain since the back injury in service. 

For purposes of triggering VA's duty to provide an 
examination, a veteran is competent to report symptoms, and 
to report a continuity of symptomatology.  Duenos v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).

A VA examination is needed to obtain a competent opinion as 
to whether there is a current low back disability related to 
injuries in service.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Failure to provide 
notice on element (1) will generally be prejudicial to a 
claimant.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The RO provided some VCAA notice in a May 2003 letter, but 
the letter did not contain information as to the evidence 
needed to substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining the information and 
evidence that is necessary to 
substantiate the claim, and request that 
he provide any relevant evidence in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The veteran should be afforded a VA 
back examination in order to determine 
whether the veteran has a low back 
condition, and if so, the etiology of 
that disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should answer the following 
questions: 1) does the veteran have a 
current low back disability?  2) If the 
veteran is found to have a current low 
back disability, is it as likely as not 
(50 percent probability) that it is 
related to an injury or disease in active 
service?  The reasons for the opinions 
should be provided.   

3.  After completion of the above 
development, the claim should be 
readjudicated.  If the determination 
remains adverse to the veteran, a 
supplemental statement of the case should 
be issued before the case is returned to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



